Per Curiam.  Willie B. Gilmer has tendered a petition to this court for a writ of mandamus to the Circuit Court of Jefferson County, Arkansas. Our clerk has refused to file the petition because it was not accompanied by a certified record from the Circuit Court of Jefferson County, to whom the writ would be addressed. Petitioner contends that under Rule 16 of the Rules of the Supreme Court and the Court of Appeals petitions for mandamus, among others, with their exhibits, “are treated as the record,” requiring only the original typewritten copy. Even so, petitioner has not included the judgment of commitment, nor has he provided us with a certified copy of the proceedings in the Jefferson Circuit Court. Without these matters, properly certified, we cannot determine the merits of his allegations. Accordingly, the motion for a rule on the clerk is denied.